DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Preliminary amendments filed on 12/02/2019 have been entered.
The specification has been amended.
Claims 1-15 have been amended.
Claims 1-15 have been examined.

Claim Objections
Claims 1-3 and 8-15 are objected to because of the following informalities:  
In claim 1, the claim should recite:
“A method for diagnosing an operating state … the method comprising steps for performing voltage measurements at stack of cells, wherein the method further comprises” in lines 1-4, and “converting said specific waveforms in order to generate specific points therefrom of a real-time operation”. 
Further the claim states, “generate specific points therefrom of the real-time operation…” and “said specific points of the real-time operation with specific points of an 

In claim 2, the claim should recite
“The method … wherein the s 

In claim 3, the claim should recite
“The method … wherein the specific waveforms extracted from the voltage measurements performed off-line and/or in real-time are subjected to a mathematical transformation the specific points”. Also, Examiner respectfully requests that the language specific waveforms/points be clarified to easily differentiate specific waveforms/points of the real-time operation and specific waveforms/points of an off-line operation.

In claim 8, the claim should recite
“The method … wherein the method further

In claim 9, the claim should recite
“The method … on and high pressure”.

In claim 10, the claim should recite
an operating state”, “implementing a diagnostic method the diagnostic method further comprises” a real-time operation”.
Examiner suggests to convert this claim into an independent claim, to avoid lack of antecedence basis issues under 35 U.S.C. 112, as well as, issues regarding an apparatus claim nor further limiting a method claim. 
Further the claim states, “generate specific points of the real-time operation…” and “said specific points of the real-time operation and specific points of an off-line operation”. Examiner respectfully requests that the language specific waveforms/points be clarified to easily differentiate specific waveforms/points of the real-time operation and specific waveforms/points of an off-line operation.

In claim 11, the claim should recite
“The the system further comprises”, “so as to create the specific points” in line 4

In claim 12, the claim should recite
“The the system further comprises”.

In claim 13, the claim should recite
the system further comprises”, “learning of the known operating states” in line 3

In claim 14, the claim should recite
“the stack of cells” in line 1, and “incorporating the system as claimed in claim 10”.

In claim 15, the claim should recite
“wherein the electronic system includes a fuel cell”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation “converting said specific waveforms in order to generate specific points therefrom of the real-time operation of said electrochemical system”. It is unclear what is being done. Are we converting the 
Claim 3 recites “in order to create specific points” it is unclear which of the specific points in claim 1 is being referred to (i.e. the specific points of the real-time operation or the specific points of an off-line operation or new specific points). Examiner has interpreted it to be any of the three listed possibilities.
Claim 4 recites “wherein the specific points” it is unclear which of the specific points in claim 1 and/or 3 is being referred to (i.e. the specific points of the real-time operation or the specific points of an off-line operation or new specific points). Examiner has interpreted it to be any of the three listed possibilities.
Claim 5 recites “wherein the specific points” it is unclear which of the specific points in claim 1, 3 and/or 4 is being referred to (i.e. the specific points of the real-time operation or the specific points of an off-line operation or new specific points). Examiner has interpreted it to be any of the three listed possibilities.
Claim 6 recites “wherein the specific points” it is unclear which of the specific points in claim 1, 3 and/or 4 is being referred to (i.e. the specific points of the real-time operation or the specific points of an off-line operation or new specific points). Examiner has interpreted it to be any of the three listed possibilities.

Claim 11 recites “wherein the specific points” it is unclear which of the specific points in claim 10 is being referred to (i.e. the specific points of the real-time operation or the specific points of an off-line operation or new specific points). Examiner has interpreted it to be any of the three listed possibilities.
Claim 12 recites “wherein the specific points” it is unclear which of the specific points in claim 10 is being referred to (i.e. the specific points of the real-time operation or the specific points of an off-line operation or new specific points). Examiner has interpreted it to be any of the three listed possibilities.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 10-15 refer to a “means for measuring”, “means for processing” “means for converting” “means for comparing” based on the specification, “means for measuring” has been interpreted to refer to a module that is made up of an electronic circuit which is capable of taking voltage measurements (See applicants spec Fig. 1, and Par. 25-27); “means for measuring” has been interpreted to refer to a microcontroller (See applicants spec Fig. 1); “means for converting” has been interpreted to refer to an ADC converter (see applicants spec Par. 32); “means for comparing” has been interpreted to refer to a microcontroller (see applicants spec Par. 28-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0278169) in view of Kadirvel (US 2016/0093921).

In claim 1, Kim discloses a method for diagnosing the operating state of an electrochemical system (Fig. 1, Par. 3) in real-time (Figs. 8-10 Par. 40-46 and 53-54 based on the graphs showing the voltage over a period of time and the description of the system examiner considers it to be done in real time) comprising a stack of cells (Par. 13 “cells”), this method comprising steps for performing voltage measurements at the terminals of said cells (Par. 53 “voltage data” “terminals”), wherein it further comprises: real-time processing of the voltage measurements thus performed (Fig. 10A-I, examiner considers the measurements over the period to be processed in real time), in order to extract specific waveforms therefrom (Par. 13 “Wavelet” Par. 25-26 examiner considers the wavelet to be made up of  a series of voltage data points), converting said specific waveforms in order to generate specific points therefrom of the real-time operation of said electrochemical system (Par. 26 and 110 “converting…voltage” “Dn(x)”), and comparing said specific points of the real-time operation with specific points of an operation of said electrochemical system (Fig. 1, 140/150/170 Par. 17-21, 25, and 31 “respective standard deviation” examiner notes that the prediction unit compares the initial values with the second statistic values to determine the SOH) that originate from a conversion of specific waveforms extracted from voltage measurements performed off-line (Par. 22-25 “low and high frequency components” examiner considers the initial measurements to be performed off-line), so as to produce 
	Kim does not explicitly disclose comparing said specific points of the real-time operation with specific points of an off-line operation of said electrochemical system (Emphasis added), while said electrochemical system is placed in known operating states including fault states.
Kadirvel teaches comparing said specific points of the real-time operation with specific points of an off-line operation of said electrochemical system (Par. 16, the cell voltage charging can be cutoff when compared to threshold values), while said electrochemical system is placed in known operating states including fault states (Par. 18 fault condition).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to comparing said specific points of the real-time operation with specific points of an off-line operation of said electrochemical system (Emphasis added), while said electrochemical system is placed in known operating states including fault states as taught by Kadirvel in the method of Kim in order to maintain accuracy despite inherent voltage drops (Kadirvel Par. 16) thus leading to an improved method.
	
In claim 2, Kim discloses wherein the cell voltage measurement steps are performed periodically (Par. 59 examiner considers measuring the cell voltage over an interval of time to be periodic).



In claim 9, Kim in view of Kadirvel disclose all of claim 1. Kim further discloses wherein the known operating states that are tested off-line comprise all or some of the following states: normal operation (Par. 53 examiner considers “performs a cell balancing operation of the battery cells” to be normal operation), low hydrogen pressure, low stoichiometry on the air side, drying, flooding, high pressure.

In claim 10, Kim in view of Kadirvel disclose all of claim 1. Kim further discloses a system for diagnosing the operating state of an electrochemical system (Fig. 1) in real-time comprising a stack of cells (Fig. 1 P1, V1-Vn; examiner considers the measurements to be taken in real time, Par. 52 “cells”), implementing the diagnostic method according to claim 1 comprising means for measuring the voltage values at the terminals of said cells (Pr. 53 “terminals” “voltage data”), wherein it further comprises: means for processing the voltage values thus measured in order to extract specific waveforms therefrom (Fig. 1, 130/140/170 examiner considers the prediction unit to be the equivalent of a microcontroller Par. 25-26 examiner considers the wavelet to be made up of  a series of voltage data points), means for converting said specific wave forms in order to generate specific points of the real-time operation of said 
Kim does not explicitly disclose comparing said specific points of the real-time operation with specific points of an off-line operation of said electrochemical system (Emphasis added), while said electrochemical system is placed in known operating states including fault states.
Kadirvel teaches comparing said specific points of the real-time operation with specific points of an off-line operation of said electrochemical system (Par. 16, the cell voltage charging can be cutoff when compared to threshold values), while said electrochemical system is placed in known operating states including fault states (Par. 18 fault condition).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to comparing said specific points of the real-time operation with specific points of an off-line operation of said electrochemical system (Emphasis added), while said electrochemical system is placed in known operating states including fault states as taught by Kadirvel in the method of Kim in order to maintain accuracy despite inherent voltage drops (Kadirvel Par. 16) thus leading to an improved method.

In claim 11, Kim in view of Kadirvel disclose all of claim 10. Kim further discloses wherein it further comprises means for converting the specific waveforms extracted from the voltage measurements performed off-line and/or in real-time, so as to create specific points (Par. 24 low and high frequency components).

In claim 14 Kim in view of Kadirvel disclose all of claim 10. Kim further discloses an electronic system including a stack of cells, incorporating a diagnostic system (Fig. 1, P1, 10, Par. 13 “cells”)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kadirvel in further view of Sung (US 20180031642).
In claim 4, Kim in view of Kadirvel disclose all of claim 3. Kim further discloses wherein the specific points are identified in a two-dimensional (2D) space (Fig. 10A-I see axes).
Kim does not explicitly disclose the specific points are then classified in a three-dimensional (3D) space (Emphasis added).
Sung teaches specific points are classified in a three-dimensional (3D) space (Par. 68-69). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to specific points are classified in a three-dimensional (3D) space as taught by Sung in the method of Kim and Kadirvel in order to normalize the 

In claim 12, Kim in view of Kadirvel disclose all of claim 10. Kim further discloses wherein the specific points are identified in a two-dimensional (2D) space (Fig. 10A-I see axes).
Kim does not explicitly disclose the specific points are then classified in a three-dimensional (3D) space (Emphasis added).
Sung teaches specific points are classified in a three-dimensional (3D) space (Par. 68-69). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to specific points are classified in a three-dimensional (3D) space as taught by Sung in the method of Kim and Kadirvel in order to normalize the capacity according to time required to charge (Sung Par. 68), thus standardizing the charging process.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kadirvel in view of Sung and in further view of A New Multi-class Support Vector Machine with Multi-sphere in the Feature Space, Pei-Yi Hao, hence forth NPL1.

In claim 5, Kim in view of Kadirvel in view of Sung disclose all of claim 4. Kim does not explicitly disclose wherein the specific points are classified by means of a Sphere Shaped Multi-Class - Support Vector Machine (SSM-SVM) type function.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the specific points are classified by means of a Sphere Shaped Multi-Class - Support Vector Machine (SSM-SVM) type function based on the teachings of NPL1 to the teaching of classification in a three dimensional space as taught by sung in claim 4 in the combination of Kim in view of Kadirvel in view of Sung in order to target certain classes of variables (NPL section 1, space such that the ith sphere encloses all examples from ith class but excludes all examples from the rest class) thus leading to a more precise method.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kadirvel in view of Sung in further view of YOU (US 20170123009).
In claim 6, Kim in view of Kadirvel in view of Sung disclose all of claim 4. Kim does not explicitly disclose wherein the specific points are classified by means of a K Nearest Neighbor (kNN) type function.
YOU teaches wherein the specific points are classified by means of a K Nearest Neighbor (kNN) type function (Par. 54 “K Nearest Neighbor”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the specific points are classified by means of a K Nearest Neighbor (kNN) type function as taught by YOU in the method of Kim in view of Kadirvel in view of Sung in order to use a learning algorithm (YOU Par. 54) to best fit the data set, thus leading to a more accurate method.  

In claim 7, Kim in view of Kadirvel in view of Sung disclose all of claim 4. Kim does not explicitly disclose wherein the specific points are classified by means of a Gaussian Mixture Model (GMM) type function.
YOU teaches wherein the specific points are classified by means of a Gaussian Model type function (Par. 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the specific points are classified by means of a Gaussian Mixture Model (GMM) type function as taught by YOU in the method of Kim in view of Kadirvel in view of Sung in order to use a learning algorithm (YOU Par. 54) to best fit the data set, thus leading to a more accurate method.  

In claim 8, Kim in view of Kadirvel in view of Sung disclose all of claim 1. Kim does not explicitly disclose wherein it furthermore comprises an initial establishment of a database through learning of the known operating states of the electrochemical system that are tested off-line.
YOU teaches wherein it furthermore comprises an initial establishment of a database through learning of the known operating states of the electrochemical system that are tested off-line (Par. 54-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have an initial establishment of a database through learning of the known operating states of the electrochemical system that are tested off-line as taught by YOU in the method of Kim in view of Kadirvel in view of Sung in order .

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kadirvel in further view of YOU (US 20170123009).

In claim 13, Kim in view of Kadirvel disclose all of claim 10. Kim does not explicitly disclose wherein it further comprises a database through learning of known operating states of said electrochemical system.
YOU teaches a database through learning of known operating states of said electrochemical system (Par. 54-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a database through learning of known operating states of said electrochemical system as taught by YOU in the method of Kim in view of Kadirvel in view of Sung in order to use a learning algorithm (YOU Par. 54) to best fit the data set, thus leading to a more accurate method.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kadirvel in further view of LEE (US 20160245873).
In claim 15, Kim in view of Kadirvel disclose all of claim 14. Kim does not explicitly disclose wherein it includes a fuel cell.
Lee teaches wherein the battery is a fuel cell (Par. 20).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6072302 A Integrated control system and method for controlling mode, synchronization, power factor, and utility outage ride-through for micropower generation systems, US 20170033783 A1 METHOD OF ACHIEVING ROBUSTNESS OF THE DEVICE IN SHORT CIRCUIT CONDITION BY ADJUSTING THE CURRENT LIMIT THRESHOLD BASED REPETITIVE FAULT CONDITION, and US 20110060538 A1 Estimation of State-Of-Health in Batteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                             

/LINA M CORDERO/Primary Examiner, Art Unit 2857